DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Claims 19-20 will be rejoined in the application since claim 1 is amended and is now allowed.  It is noted that amended method claim 19 that includes all of the limitations as parallel apparatus claim 1 which is now allowable.
	Claims 1-5, 7-21 are allowed.
	This notice of allowance is responsive to applicant’s amendment filed on 12/6/2021.  The amendment and remarks, pages 9-11, filed therein has overcome the rejection of independent claims 1, 15 under 35 U.S.C 102(a)(1) by Kilroy et al.  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claims 1, 19 have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including an articulable wrist for an end effector including a flexible member extending at least partially through a central channel cooperatively defined by a first and second linkages; a first pair of roller supports arranged at a first articulation joint and laterally offset from each other, each roller support extending parallel to but eccentric from a first pivot axis extending through the first articulation joint; and a drive cable extending through a first axially-extending conduit defined in the flexible member and through a gap defined between a first pair of roller supports, wherein the drive cable is supported at the first articulation joint by the first pair of roller supports during articulation and the first pair of roller supports prevents a centerline of the drive cable from moving past the first pivot axis during actuation of the end effector.
Claim 15 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a first linkage rotatably coupled to a second linkage at a first articulation joint; a flexible member extending at least partially through a central channel cooperatively defined by the first and second linkages; a first pair of roller supports arranged at the first articulation joint and laterally offset from each other, each roller support extending parallel to but eccentric from a first pivot axis extending through the first articulation joint; and a drive cable extending from the drive housing to the end effector, the drive cable further extending through a first axially-extending conduit defined in the flexible member and through a gap defined between the first pair of roller supports, wherein the drive cable is supported at the first articulation joint by the first pair of roller supports during articulation of the end effector and the first pair of roller supports prevents a centerline of the drive cable from moving past the first pivot axis during actuation of the end effector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771